DETAILED ACTION
This Office Action is in response to Applicant’s communications filed on 04/15/2021 in response to the Non-Final Office Action dated 01/15/2021.
Claims 1-6 have been canceled. Claims 13-16 are added. Claims 7-16 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 7, 9 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PAN (US 2019/0238270).
Regarding Claim 7, PAN discloses a terminal (see FIG. 1B or 30) comprising: 
a receiver that receives a synchronization signal block comprising a broadcast channel (see [0178], “The NR-PBCH may be transmitted and multiplexed together with PSS and SSS signals within a SS block”). the broadcast channel comprising a number of bits notifying information regarding a synchronization signal block index (see [0178], “The SS block index may be contained in NR-PBCH  … there may be four SS block indices, denoted by two bits, 00, 01, 10, or 11 … the SS block index is explicitly contained in NR-PBCH”), wherein wherein the number of bits is separately configured per frequency domain (see [0178], wherein each decoding is relating to a frequency location for time and frequency synchronization, see [0097], since each subset of beams may be assigned a sweeping frequency, see [0104] and [0179], [0145], “generation of a synchronization signal may include a time or frequency resource index in addition to a sequence or a code index … WTRU may identify the resource location of the MIB based on the resource location of the detected synchronization signal. The identity parameter or parameters for the synchronization signal and/or MIB may include but are not limited to broadcast ID, synchronization ID, MIB ID, SYNC ID, cell ID, sector ID, or beam ID”), and 
a processor that determines the synchronization signal block index in a given frequency domain based on the information in the broadcast channel (see [0179], “WTRU may perform the blind detection using the four possible values of 00, 01, 10, or 11 for frozen bits. The WTRU may perform the polar decoding using four possible fixed frozen bit values of 00, 01, 10, or 11”, [0198], “determining … the corresponding frequency location(s) of sync signal(s) transmitted by TRP2).

Regarding Claim 9, the claim is a method claim recites the same claim limitations of the apparatus Claim 7, thus Claim 9 is rejected based on the same rationales as set forth for rejection of Claim 7.

Regarding Claim 13, the claim is an apparatus claim recited (from base station perspectives) similar claim limitations of the apparatus claim 7, thus Claim 13 is rejected based on the same rationales as set forth for rejection of Claim 7.

Regarding Claim 14,  PAN discloses a terminal and a base station (see FIGS. 1B, 1C and associated paragraphs), wherein:
the terminal comprises: 
a receiver that receives a synchronization signal block comprising a broadcast channel (see [0178], “The NR-PBCH may be transmitted and multiplexed together with PSS and SSS signals within a SS block”). the broadcast channel comprising a number of bits notifying information regarding a synchronization signal block index (see [0178], “The SS block index may be contained in NR-PBCH  … there may be four SS block indices, denoted by two bits, 00, 01, 10, or 11 … the SS block index is explicitly contained in NR-PBCH”), wherein wherein the number of bits is separately configured per frequency domain (see [0178], wherein each decoding is relating to a frequency location for time and frequency synchronization, see [0097], since each subset of beams may be assigned a sweeping frequency, see [0104] and [0179], [0145], “generation of a synchronization signal may include a time or frequency resource index in addition to a sequence or a code index … WTRU may identify the resource location of the MIB based on the resource location of the detected synchronization signal. The identity parameter or parameters for the synchronization signal and/or MIB may include but are not limited to broadcast ID, synchronization ID, MIB ID, SYNC ID, cell ID, sector ID, or beam ID”), and 
a processor that determines the synchronization signal block index in a given frequency domain based on the information in the broadcast channel (see [0179], “WTRU may perform the blind detection using the four possible values of 00, 01, 10, or 11 for frozen bits. The WTRU may perform the polar decoding using four possible fixed frozen bit values of 00, 01, 10, or 11”, [0198], “determining … the corresponding frequency location(s) of sync signal(s) transmitted by TRP2); and
the base station comprise:
a processor of the base station that control a transmission of the synchronization signal block (see [0174] and [0178]); and
a transmitter that transmits a synchronization signal block with an index corresponding to information in the broadcast channel, in the given frequency domain (see [0179] and [0198] see [0104], [0179] and [0198], as mentioned above). 


Claims 10-12 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SAHLIN (US 2019/0254077).
Regarding Claim 10, SAHLIN discloses a terminal (see FIG. 9 ) comprising: 
a receiver that receives a synchronization signal block comprising a broadcast channel comprising given information regarding a control resource set for a control channel (FIGS. 5-6, [0075], “SS and PBCH may be collectively referred to as SS block”, [0062], “PRACH resources configured in PBCH”, [0063], “MIB1 configures two PRACH resources in different frequency intervals but at the same time …MIB2 …MIB3”, ); and 
a processor that determines an offset in a frequency direction with respect to a synchronization signal block including the broadcast channel and the control resource set, wherein the offset is based on the given information (see [0076]-[0079], and [0080]-[0081], “Timing offsets: 3 bit”,  “a timing offset or time offset can refer to the delay between a received SS block and a PRACH transmission”, see [0082]. Table 1). 

Regarding Claim 11, SAHLIN discloses the terminal according to claim 10, wherein the receiver receives information regarding a time domain of the control resource set from the given information (see [0062]-[0063] and [0082], [0102]-[0103], [0280], “wherein the configuration of the plurality of PRACH resources is given in a Master Information Block (MIB) in a Physical Broadcast Channel (PBCH)  … wherein the MIB comprises a first indicator for the time, a second indicator for the frequency and a third indicator for the sequence, the first, second and third indicators being separate indicators. 6. The method of example 5, wherein the first indicator indicates a timing offset, the second indicator indicates a frequency resource and the third indicator indicates a preamble root subset”).
 
Regarding Claim 12, the method claim recites the same claim limitations of apparatus claim 10, and thus Claim 12 is rejected based on the same rationales as set forth for rejection of Claim 10.

Regarding Claim 15, the claim is an apparatus claim reciting similar limitations of Claim 10,  thus Claim 15 is rejected based on the same rationales as set forth for rejection of Claim 10.

Regarding Claim 16, SAHLIN discloses a terminal and a base station (see FIG. 9-12, wherein: the terminal comprises: 
a receiver that receives a synchronization signal block comprising a broadcast channel comprising given information regarding a control resource set for a control channel (FIGS. 5-6, [0075], “SS and PBCH may be collectively referred to as SS block”, [0062], “PRACH resources configured in PBCH”, [0063], “MIB1 configures two PRACH resources in different frequency intervals but at the same time …MIB2 …MIB3”, ); and 
a processor that determines an offset in a frequency direction with respect to a synchronization signal block including the broadcast channel and the control resource set, wherein the offset is based on the given information (see [0076]-[0079], and [0080]-[0081], “Timing offsets: 3 bit”,  “a timing offset or time offset can refer to the delay between a received SS block and a PRACH transmission”, see [0082]. Table 1);
the base station comprises:
a transmitter that transmits the synchronization signal block (FIGS. 5-6, [0075] and [0062]-[0063], as mentioned above), and
a processor of the base station that control a notification of the offset (see [0076]-[0079], and [0080]-[0081], wherein MIB in PBCH is a notification)  

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Response to Arguments
Previous rejection of Claims 7-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Applicant's arguments filed on 04/15/2021 have been fully considered but are moot in view of new ground of rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUIHUA ZHANG/Primary Examiner, Art Unit 2416